Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/24/2022 has been entered.  Claim 1 is amended; claims 3-6, 8-9, 12, 18-19 are cancelled; claims 11 and 15-17 are withdrawn from consideration as being drawn to non-elected invention.  Accordingly, claims 1-2, 7, 10-11 and 13-17 are currently pending in the application.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


The drawing filed 4/10/2019 is objected to because it is missing the title.

Claim Rejections - 35 USC § 103

Claims 1-2, 7, 10 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Houlihan et al (US 2008/0292995 A1) in view of Moore et al (US 2007/0049646 A1).
Prior to setting forth the rejection, it is noted that the recitation of "hardmask" in the preamble (cf. independent claim 1) is deemed to be a statement of purpose or 
Regarding claims 1 and 2, Houlihan et al disclose an organic spin coatable mask layer and antireflective coating composition comprising a polymer.  The polymer comprises at least one unit with three or more fused rings in the backbone of the polymer (paragraph 0012).  Examples of the fused aromatic rings include
    PNG
    media_image1.png
    57
    169
    media_image1.png
    Greyscale
, 
    PNG
    media_image2.png
    136
    115
    media_image2.png
    Greyscale
 , 
    PNG
    media_image3.png
    135
    201
    media_image3.png
    Greyscale
 and their isomers (paragraph 00154).  It is noted that
    PNG
    media_image4.png
    26
    88
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    46
    76
    media_image5.png
    Greyscale
, and 
    PNG
    media_image6.png
    65
    58
    media_image6.png
    Greyscale
 , of present claim 1, are isomers of 
    PNG
    media_image2.png
    136
    115
    media_image2.png
    Greyscale
; and 
    PNG
    media_image7.png
    30
    101
    media_image7.png
    Greyscale
 , and 
    PNG
    media_image8.png
    62
    71
    media_image8.png
    Greyscale
 , of present claim 1, are isomers of 
    PNG
    media_image3.png
    135
    201
    media_image3.png
    Greyscale
(i.e. reads on aromatic compound in present claim 1).  The solid components of the antireflection coating composition are mixed with a solvent to dissolve the solid components (paragraph 0028).  Examples of solvents include propylene glycol monomethyl ether and propylene glycol monomethyl ether acetate (paragraph 0029) which read on the solvent in present claim 1
Houlihan et al are silent with respect to the additive and its properties.
However, regarding the additive, Houlihan et al in the general disclosure teach that the composition may comprise other additives such as surfactants (paragraph 0013) and surface leveling agents (paragraph 0030).  Additionally, Moore et al teach monomeric fluorochemical surfactants having perfluoroalkyl sulfonamide segments and one hydrophilic group which are more efficient and effective in lowering the surface 
    PNG
    media_image9.png
    93
    179
    media_image9.png
    Greyscale
wherein Rf is a C3 to C6 fluoroalkyl group; Q is selected from -SO2N-, -(CH2)pCH(O)-, and -(CH2)p-(CH(O)-(CH2)pO-; p is 1 to 11, Z is a hydrophilic group such as carboxyl, and poly(oxyethylene); R is an alkylene group having from 1 to 20 carbon atoms, and n is 0 to 11 (see paragraph 0016; and claims 1, 3, 9 and 10) which reads on perfluoalkyl carboxylic acid and perfluoroalkyl alcohol in present claim 1.  It is noted that when Rf is C3 fluoroalkyl group, Z is COOH, R is alkylene having 6 carbon atoms, n is 11, Q is -(CH2)p-(CH(O)-(CH2)pO-, and p is 11, amount of fluoro group in the additive is calculated to be about 18.5% (i.e. reads on the fluoro group amount in present claim 1).  The surfactant is typically used in amounts of 0.01 to 0.5% by weight (paragraph 0057) which overlaps with the amount of additive in present claim 1.  Therefore, in light of the teachings in Moore et al and given that Houlihan et al contemplate including surfactants and leveling agents to its composition, it would have been obvious to one skilled in art prior to the filing of present application, to include the fluorochemical surfactant, of Moore et al, in overlapping amounts and having fluorine content falling within the range in present claim, to the composition, of Houlihan et al, for above mentioned advantages.
Regarding properties, given that fluorochemical surfactant, of Moore et al, is substantially similar to the additive including perfluoroalkyl carboxylic acid of present claims, and lowers surface tension of the solvents, one skilled in art prior to the filing of present application would have a reasonable basis to expect the fluorochemical surfactant, of Moore et al, to have the presently claimed properties (i.e. a surface tension 
Regarding claims 7 and 14, given that composition, of Houlihan et al in view of Moore et al, comprise aromatic groups containing compound, organic solvent and an additive having a perfluoroalkyl carboxylic acid and provides better leveling, one skilled in art prior to the filing of present application would have a reasonable basis to expect the composition and a coating layer formed from the composition, of Houlihan et al in view of Moore et al, to have the presently claimed property (i.e. edge flexure decrease rate measured according to condition 2 of 10% to 100%), absent evidence to the contrary. Since PTO cannot conduct experiments, the burden of proof is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).
Regarding claim 10, Houlihan et al teach that polymer has a weight average molecular weight of 1000 to about 50,000 (paragraph 0023).
Regarding claim 13, Houlihan et al teach that polymer is present in the coating composition in amounts of 1 to about 15 by weight based on the solids content (paragraph 0028) which reads on the amount of aromatic compound in present claim 13.

Response to Arguments

The rejections under 35 U.S.C. 112(b) as set forth in paragraphs 5-7, of office action mailed 10/27/2021, are withdrawn in view of the cancellation of claim 6 and amendment to claim 13.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARUNA P REDDY whose telephone number is (571)272-6566. The examiner can normally be reached 8:30 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARUNA P REDDY/Primary Examiner, Art Unit 1764